DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-27, 29-33 and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,428,764 (the ‘764 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-27, 29-33 and 35-39 are anticipated by claims 1-5 of the ‘764 patent as follows:
	Claim 21 is anticipated by claim 1 of the ‘764 patent.
	Claim 22 is anticipated by claims 1-2 of the ‘764 patent.
	Claim 23 is anticipated by claim 1-3 of the ‘764 patent.
	Claim 24 is anticipated by claim 1-4 of the ‘764 patent.
	Claim 25 is anticipated by claims 1 and 5 of the ‘764 patent.
	Claim 26 is anticipated by claim 1 of the ‘764 patent.
	Claim 27 is anticipated by claim 1 of the ‘764 patent.
	Claim 29 is anticipated by claims 1-2 of the ‘764 patent.
	Claim 30 is anticipated by claims 1-2 of the ‘764 patent.
	Claim 31 is anticipated by claims 1-2 of the ‘764 patent.
	Claim 32 is anticipated by claims 1-3 of the ‘764 patent.
	Claim 33 is anticipated by claims 1-4 of the ‘764 patent.
	Claim 35 is anticipated by claims 1-2 of the ‘764 patent.
	Claim 36 is anticipated by claims 1-2 and 5 of the ‘764 patent.
	Claim 37 is anticipated by claims 1-2 of the ‘764 patent.
	Claim 38 is anticipated by claims 1-2 of the ‘764 patent.
	Claim 39 is anticipated by claims 1-2 of the ‘764 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-25, 28-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0210739 to Ham et al. (Ham) and US 2020/0321847 to Wu et al. (Wu).

	Regarding claim 21, Ham discloses a magnetic resonance imaging (MRI) system comprising:
	a set of magnet coils for generating a magnetic field, wherein the set of magnet coils are composed of a superconducting material (Ham, e.g., Fig. 3 and paragraphs 41-45, MRI magnet 326; note cryocooler 336 is used to cool the MRI magnet 326; also see paragraphs 25-26);
	a mechanical cryocooler in thermal contact with the set of magnet coils and operable to reduce and maintain a temperature of the set of magnet coils below a transition temperature of the superconducting material (Ham, e.g., Fig. 3 and paragraphs 41-45, cryocooler 336); and
	an energy storage device coupled to the set of magnet coils (Ham, e.g., Fig. 3 and paragraphs 41-45, uninterruptible power supply 316 including one or more batteries and adapted for providing DC electrical power to the power supply 106 and the power bus 312 in the event that AC power is lost; note that power supply 106 supplies power to magnet power supply 338; accordingly, uninterruptible power supply 316 will be coupled to the MRI magnet 326 at least in the event that AC power is lost).

	Ham is not relied upon as explicitly disclosing that the energy storage device is configured to receive and store energy dissipated from the set of magnet coils during a rapid shutdown of the set of magnet coils.  In related art, Wu discloses an automatic ramp-down system for superconducting machines including an energy storage device coupled to the set of magnet coils and configured to receive and store energy dissipated from the set of magnet coils during a rapid shutdown of the set of magnet coils (Wu, e.g., Fig. 5 and paragraphs 20, 51-52, 83, the energy dump circuit includes a charging module that uses the current withdrawn from the superconductive coils as a charging source for a battery, which may be a battery used in the wind turbine power generating system).  Note that Wu’s arrangement is intended for performing an energy dump in connection with a potential quench of superconducting coils, which constitutes a rapid shutdown of the magnet coils.  Further note that Wu’s automatic ramp-down system, while presented in the particular context of a superconducting wind turbine generator, is applicable to any manner of superconducting machine, and is not limited to superconducting generators (Wu, e.g., paragraph 33; also see paragraphs 5-6 relating to ramp-down in the MRI context).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ham such that Ham’s energy storage device (e.g., uninterruptible power supply including one or more batteries) is configured to receive and store energy dissipated from the set of magnet coils during a rapid shutdown of the set of magnet coils.  In this way, in the manner disclosed by Wu, current withdrawn from the superconductive coils in connection with a potential quench can be used to charge the batteries of Ham’s uninterruptible power supply, thereby recuperating energy that would otherwise be wasted.

	Regarding claim 22, Ham in view of Wu at least suggests a controller coupled to the energy storage device and programmed to recharge the set of magnet coils using the energy stored in the energy storage device during the rapid shutdown of the set of magnet coils (see Ham in view of Wu as applied to claim 21, in Ham’s MRI system of Fig. 3, before the system is usable for imaging following a shutdown (or prior to its first use) the MRI magnet 326 will necessarily undergo a ramp-up (charge) after the MRI magnet 326 is cooled to superconductive temperatures; Ham’s system necessarily includes a controller, e.g., magnet power supply 338 alone or in combination with power bus controller 320, for initially charging the MRI magnet 326 or for recharging the MRI magnet 326 following a shutdown; also see Ham, paragraph 44, magnet power supply 338 is capable of powering or depowering the MRI magnet 326; note that magnet power supply 338 receives power from the power bus 312 of the MRI system, which in turn may receive power from the uninterruptible power supply 316, e.g., in the event that AC power is lost).

	Regarding claim 23, Ham in view of Wu discloses wherein the controller is further programmed to control a rate of energy exchange between the energy storage device and the set of magnet coils (see Ham in view of Wu as applied to claim 22, controller, e.g., magnet power supply 338 alone or in combination with power bus controller 320, necessarily controls a rate of energy exchange between power bus 312 and the MRI magnet 326, e.g., during powering of the MRI magnet 326; note that power to the magnet power supply 338 and power bus controller 320 may be supplied from uninterruptible power supply 316, e.g., in the event that AC power is lost).

	Regarding claim 24, Ham in view of Wu as applied to claim 23 is not relied upon as explicitly disclosing wherein the controller is further programmed to control the rate of energy exchange between the energy storage device and the set of magnet coils based on a predetermined threshold for a temperature of the set of magnet coils.  It is nonetheless at least implicit in Ham’s arrangement that when the MRI system is undergoing a ramp-up (charge), the supply of current is necessarily sufficiently slow so as to avoid overheating the MRI magnet 326 to a point where quenching occurs.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ham in view of Wu such that the controller is further programmed to control the rate of energy exchange between the energy storage device and the set of magnet coils based on a predetermined threshold for a temperature of the set of magnet coils.  In this way, when the MRI system is undergoing a ramp-up (charge), exceeding a temperature of the MRI magnet 326 that would otherwise result in a quenching event can be avoided.

	Regarding claim 25, Ham in view of Wu as applied to claim 22 is not relied upon as explicitly disclosing a resistive load coupled to the set of magnet coils and the energy storage device, the resistive load configured to receive energy dissipated from the set of magnet coils during a rapid shutdown of the set of magnet coils and the energy storage device is further configured to be charged using thermal energy dissipated from the resistive load.  Wu further discloses that the energy dump circuit may include one or more heat dissipating loads, such as a resistive load, that transforms the stored energy of the superconductive coils into head (Wu, e.g., paragraphs 45-46).  Wu therefore discloses a resistive load coupled to the set of magnet coils, with the resistive load configured to receive energy dissipated from the set of magnet coils during a rapid shutdown of the set of magnet coils and to dissipate thermal energy.  Although Wu is not relied upon as explicitly disclosing that the resistive load is coupled to energy storage device and that the energy storage device is further configured to be charged using thermal energy dissipated from the resistive load, the examiner takes Official notice of the fact that the use of thermoelectric/Seebeck generators for converting heat flux into electrical energy were well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ham in view of Wu a resistive load coupled to the set of magnet coils and the energy storage device, the resistive load configured to receive energy dissipated from the set of magnet coils during a rapid shutdown of the set of magnet coils and the energy storage device is further configured to be charged using thermal energy dissipated from the resistive load.  In this way, energy of Wu’s MRI magnet can released using a fixed/variable resistance in the manner disclosed by Wu, with the heat dissipated by the resistive load being converted to electricity using thermoelectric devices in order to augment the charging of the uninterruptible power supply 316 of Ham in view of Wu, thereby increasing energy recuperation.

	Regarding claim 28, Ham in view of Wu discloses wherein the energy storage device is a battery (see Ham in view of Wu as applied to claim 21).

	Claim 29 recites a method for rapid shutdown and recharging of a superconducting magnet, the method comprising:
	dissipating energy from a set of magnet coils in the superconducting magnet into an energy storage device coupled to the set of magnet coils based on a rapid shutdown condition;
	storing the dissipated energy in the energy storage device;
	determining a status of the rapid shutdown condition; and
	recharging the set of magnet coils using the energy stored in the energy storage device based on the status of the rapid shutdown condition,
and is rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Wu for reasons analogous to those discussed above in connection with claims 21-22, recognizing that in the combination of Ham in view of Wu one of ordinary skill in the art would appreciate that a ramp-up (charge) would commence only after it is determined that the rapid shutdown condition has concluded and the MRI magnet 326 has been cooled to superconductive temperatures.

	Claim 30 recites wherein recharging the set of magnet coils includes partially recharging the set of magnet coils, and claim 31 recites wherein recharging the set of magnet coils includes fully recharging the set of magnet coils, and are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Wu as applied to claim 29, recognizing that in the combination of Ham in view of Wu the uninterruptible power supply 316 may or may not have sufficient capacity for fully recharging the MRI magnet 326.  In any event, in the combination of Ham in view of Wu as applied to claim 29, in a case where both AC power and DC power from the uninterruptible power supply 316 (e.g., for time period(s) in which AC power is lost) is used to fully recharge the MRI magnet 326, it will necessarily be true that the MRI magnet 326 is at least partially charged by the uninterruptible power supply 316 and fully charged by the combination of AC power and DC power from the uninterruptible power supply 316.  Accordingly, claims 30 and 31 do not patentably define over Ham in view of Wu as applied to claim 29.

	Claim 32 recites controlling a rate of energy exchange between the energy storage device and the set of magnet coils and is rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Wu for reasons analogous to those discussed above in connection with claim 23.

	Claim 33 recites wherein controlling a rate of energy exchange between the energy storage device and the set of magnet coils is based on a predetermined threshold for a temperature of the set of magnet coils and claim 34 recites wherein controlling the rate of energy exchange further includes controlling the rate of energy exchange so that the temperature of the set of magnet coils does not exceed the predetermined threshold and are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Wu for reasons analogous to those discussed above in connection with claim 24.

	Claim 35 recites a system for rapid shutdown and recharging of a superconducting magnet, the system comprising:
	an energy storage device coupled to the superconducting magnet and configured to receive and store energy dissipated from the superconducting magnet based on a rapid shutdown condition; and
	a controller coupled to the energy storage device and programmed to recharge the superconducting magnet using the energy stored in the energy storage device,
and is rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Wu for reasons analogous to those discussed above in connection with claims 21-22.

	Claim 36 recites a resistive load coupled to the superconducting magnet and the energy storage device, the resistive load configured to receive energy dissipated from the superconducting magnet based on the rapid shutdown condition and the energy storage device is further configured to be charged using thermal energy dissipated from the resistive load and is rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Wu for reasons analogous to those discussed above in connection with claim 25.

	Claim 40 recites wherein the energy storage device is a battery and is rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Wu for reasons analogous to those discussed above in connection with claim 28.

Claims 26-27 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Wu, and further in view of Tixador, Superconducting Magnetic Energy Storage: Status and Perspective, IEEE/CSC & ESAS EUROPEAN SUPERCONDUCTIVITY NEWS FORUM, No. 3, January 2008 (Tixador).

	Regarding claims 26-27, Ham in view of Wu is not relied upon as explicitly disclosing wherein the energy storage device is an inductive load (claim 26) and wherein the inductive load is a superconducting system (claim 27).  The use of Superconducting Magnetic Energy Storage (SMES) for providing a source of uninterruptible power is known (Tixador, e.g., Abstract; also see page 9).  A SMES-based energy storage device includes an inductive load in the form of a superconducting system (Tixador, Abstract; also see page 1, equation 1).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ham in view of Wu such that the energy storage device is, or further includes, an inductive load in the form of a superconducting system at least in view of the high power density, quick energy release and energy transfer conversion efficiency provided by such devices (Tixador, Abstract; also see page 1, equation 1).

	Claim 37 recites wherein the energy storage device is an inductive load and claim 38 recites wherein the inductive load is a superconducting system, and are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Wu and Tixador for reasons analogous to those discussed above in connection with claims 26-27, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2015/0323626 relates to a low-loss persistent current switch for use with a superconducting persistent magnet in a cryogenic environment.
	US 2014/0085021 relates to a method and apparatus to enable an orderly run-down of the magnet in the case of failure of the power supply to the refrigerator.
	US 2017/0261574 relates to systems and methods for MRI in which the magnetic field of the MRI scanner can be rapidly ramped up and down as needed; see, e.g., paragraph 52.
	JP H0884446 A relates to a superconducting power storage device which uses a superconducting coil as a storage device and is used in connection with an electric power system, and particularly to a main body of the power storage device even when a quench of the superconducting coil occurs. The present invention relates to a superconducting power storage device in which electric power can be input and output between a power supply system and a power system without stopping the operation of the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863